Citation Nr: 0520099	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  01-07 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
postoperative vagotomy and antrectomy with reflux 
esophagitis, currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from November 1962 
to November 1968.

This appeal arises from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that granted service connection for 
esophageal reflux disease and assigned an increased (40 
percent) overall rating for duodenal ulcer disease, post 
operative vagotomy and antrectomy with reflex esophagitis.

In an October 2001 decision, the RO granted a total rating 
for hospitalization and surgery effective from December 2, 
1999, to March 1, 2000.

In December 2002, the Board undertook development of the 
evidence.  Subsequently, United States Court of Appeals for 
the Federal Circuit invalidated the regulation authorizing 
the Board to develop evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In December 2003, the Board remanded the 
case to the RO for additional development.  

The veteran testified before the undersigned Veterans Law 
Judge in September 2002.  He requested secondary service 
connection for anxiety and depression.  This is referred for 
appropriate action.

In September 2002, Wiley Justice, M.D., related chronic 
hoarseness and chronic laryngitis to reflux disease.  The 
veteran has not submitted a claim for service connection for 
this condition, but he is advised that he may do so.

At his hearing, the veteran raised the issue of entitlement 
to service connection for epigastric stricture.  This issue 
has no been adjudicated by the RO.  It is referred to the RO 
for such adjudication.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer, postoperative vagotomy, and 
antrectomy with reflux esophagitis is manifested by 
esophagitis, gastritis, slowed gastric emptying, continuous 
reflux, difficulty swallowing food, significant heartburn, 
indigestion, and flatus.  

2.  Periodic vomiting, recurrent hematemesis, melena, anemia, 
or weight loss is not shown.  

3.  Passage of liquids only is not shown. 

4.  Severe hemorrhage, or large ulcerated or eroded areas are 
not shown.  

5.  Nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and malnutrition are not 
shown.


CONCLUSION OF LAW

The criteria for schedular rating higher than 40 percent for 
duodenal ulcer, postoperative vagotomy, and antrectomy with 
reflux esophagitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.112, 4.113, 4.114, Diagnostic Codes 7203, 7301, 7305, 
7307, 7308, 7346, 7348 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO or VA's Appeals Management Center provided a rating 
decision, a statement of the case, supplemental statements of 
the case, and VCAA notice letter sent in April 2004.  The 
Board provided additional information in its remand.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claim.  They thereby served to tell him of the 
evidence needed to substantiate the claim.  

The VCAA letter told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The veteran was furnished with a 
supplemental statement of the case that contained the 
provisions of 38 C.F.R. § 3.159(b)(1), whereby VA undertook 
to tell claimants that they should submit relevant evidence 
or information in their possession.  The April 2004 letter 
told him that he could submit evidence showing that his 
disability had worsened.  These notices served to tell him 
that he should submit relevant information or evidence in his 
possession.

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Court held in Mayfield and Pelegrini 
that deficient VCAA notice could be remedied by notice 
provided after the initial adjudication without any 
requirement that prior decisions be voided.  The Board 
provided this remedy through its December 2003 remand.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  All identified 
evidence has been accounted for and the veteran's 
representative has submitted written argument.  

Background

In February 1969, the RO granted service connection for 
duodenal ulcer disease and granted a 10 percent rating under 
Diagnostic Code 7305, on the basis of bleeding ulcers that 
began during active service.  The veteran was hospitalized 
briefly in January 1973 for an active ulcer.  He responded 
well to treatment and did not require surgery.  VA 
hospitalized the veteran again in August 1976.  He had lost 
25 pounds of body weight.  Gastroscopy revealed two active 
craters.  A Billroth I operation, vagotomy, and antrectomy 
were performed.  

In October 1976, the RO granted a 20 percent rating under 
Diagnostic Code 7305 for postoperative duodenal ulcer 
disease.

In January 1989, VA hospitalized the veteran for epigastric 
pain.  An upper gastrointestinal X-ray and barium swallow 
study showed a partial obstruction to outflow at the gastric 
pouch and narrowing in the region of the antrectomy site.  
Esosphagogastroduodenoscopy showed a new small crater.  
Gastric aspirate had a pH of 3.  

In June 1997, the Board denied an appeal for a rating higher 
than 20 percent for a recurrent duodenal ulcer with 
postoperative residuals.  

In August 1999, the veteran requested service connection for 
reflux esophagitis secondary to duodenal ulcer with 
postoperative residuals.  He submitted a June 1999 letter 
from Robert Israel, M.D., which reflects that the veteran had 
Barrett's esophagitis related to the service-connected ulcer.  

According to a November 1999 VA esophagus and hiatal hernia 
compensation examination report, upper GI endoscopy had 
recently shown mild gastritis.  A pH study showed esophageal 
reflux.  The physician felt that any relationship between 
service-connected ulcer and reflux esophagitis was tenuous.  

The veteran underwent laparoscopic Hill adhesiolysis for 
reflux esophagitis, reflux pharyngitis, and adhesions on 
December 2, 1999.  His hospital discharge diagnoses were 
reflux esophagitis, hoarseness secondary to reflux 
esophagitis, reflux pharyngitis, and adhesions.  

A March 2000 clinical report reflects mild stricture of the 
upper gastrointestinal tract.  

In August 2000, the veteran underwent a VA esophagus and 
hiatal hernia compensation and pension examination.  The 
report reflects slowed gastric emptying, which caused reflux 
esophagitis.  

A February 2002 private medical report reflects continuous 
reflux.  

In September 2002, the veteran testified before the 
undersigned Veterans Law Judge that his reflux disease had 
made it difficult to swallow food and was causing hoarseness.  
His representative requested that a separate rating under 
Diagnostic Code 7203 for esophageal stricture be considered.

In November 2002, an unidentified health care provider noted 
that significant heartburn, indigestion, and regurgitation 
problems continued in spite of corrective surgery.  The 
vagotomy was felt to have been incomplete, as a pH study 
showed significant acid.  Alternatively, occult Zollinger-
Ellison syndrome might be present.  

A May 2003 VA esophagus and hiatal hernia compensation 
examination report reflects that the veteran had 
gastroparesis (paralysis of the stomach) due to gastric 
surgery.  The veteran was noted to have undergone 
adhesiolysis and Hill fundoplication for operative management 
of his reflux on December 2, 1999.  It was recommended that 
he undergo an esophageal reflux study to confirm whether 
there was esophageal reflux.

The Board remanded the case in December 2003 for an 
esophageal reflux study.

Private medical reports received since then reflect continued 
subnormal stomach pH, problems with flatus, and 
gastrointestinal reflux disease (GERD).

In April 2004, a VA physician reviewed the claims files and 
the May 2003 VA esophagus and hiatal hernia compensation 
examination report.  The physician noted that a September 18, 
2003, 24 hour pH study reflected a grossly abnormal pH during 
parts of the day.  Normal pHs would be 5 to 6.  The physician 
felt that no further examination or esophageal reflux study 
would be necessary.  

Analysis 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.14.  

Effective July 2, 2001, the criteria under which the 
veteran's ulcer is rated changed (see 66 Fed. Reg. 29, 4888 
(May 31, 2001)); however the relevant provisions underwent no 
significant change.  Additional considerations for body 
weight loss were added, which are not pertinent to this case, 
as weight loss is not shown.  

A duodenal ulcer, postoperative vagotomy and antrectomy with 
reflux esophagitis has been rated 40 percent disabling under 
Diagnostic Code7305 throughout the appeal period except for 
the period in which a total rating for hospitalization was in 
effect (December 2, 1999, to March 1, 2000).  Although a 
September 2000 RO rating decision reflects that Diagnostic 
Code 7246-7305 was assigned, the Board notes that Diagnostic 
Code 7246 does not exist.  Therefore, the Board will 
disregard Diagnostic Code 7246.

Under Diagnostic Code 7305, a 40 percent evaluation requires 
a moderately severe duodenal ulcer with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss, productive of definite impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

The veteran's duodenal ulcer, postoperative vagotomy and 
antrectomy with reflux esophagitis is manifested by 
esophagitis, gastritis, slowed gastric emptying, continuous 
reflux, difficulty swallowing food, significant heartburn, 
indigestion, and flatus.  Periodic vomiting, recurrent 
hematemesis, melena, anemia, or weight loss is not shown.  
Comparing these manifestations with those criteria required 
for a 60 percent rating, the Board finds that the 
manifestations do not more nearly approximate them.  

Under Diagnostic Code 7307, a 10 percent evaluation is 
warranted for chronic hypertrophic gastritis where small 
nodular lesions eroded and symptoms are shown.   A 30 percent 
evaluation is warranted for chronic hypertrophic gastritis 
where multiple small eroded or ulcerated areas are shown, 
with symptoms.  A 60 percent evaluation is warranted where 
severe hemorrhages, or large ulcerated or eroded areas are 
shown.  Atrophic gastritis includes a number of diseases, 
including pernicious anemia.  The underlying condition is to 
be rated.  38 C.F.R. § 4.114, Code 7307 (2004).  In this 
case, the criteria for a 60 percent rating are not more 
nearly approximated, as severe hemorrhages, or large 
ulcerated or eroded areas are not shown.  

Diagnostic Code 7308 offers ratings up to 60 percent for 
"Postgastrectomy Syndrome."  A 40 percent evaluation 
requires a moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals than are characteristic 
of a severe syndrome, but with diarrhea and weight loss.  A 
60 percent evaluation requires a severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, 
Code 7308.  Because nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia are not shown, the criteria of a 
60 percent rating under Diagnostic Code 7308 are not more 
nearly approximated.

Under Diagnostic Code 7310, residuals of stomach injury are 
rated as peritoneal adhesions.  In this case, a vagotomy has 
resulted in some stomach paresis.  However, because the 
criteria for a 50 percent rating under Diagnostic Code 7301, 
Peritoneum, adhesions of, are not more nearly approximated, a 
rating under Diagnostic Code 7310 is not warranted.  

Hiatal hernia is rated under Diagnostic Code 7346.  A 
60 percent evaluation requires pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia; 
or, other symptoms productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).  Hiatal 
hernia has not been reported.  Further, the manifestations 
noted above do not more nearly approximate the criteria for a 
60 percent rating under this diagnostic code.  

Finally, Diagnostic Code 7348 pertains to vagotomy with 
pyloroplasty or gastroenterostomy.  However, because this 
diagnostic code does not offer a rating higher than the 40 
percent already assigned, it need not be considered.  

After considering all the evidence of record, including the 
testimony, the Board finds that its preponderance is against 
the claim for a schedular rating higher than 40 percent for 
duodenal ulcer, postoperative vagotomy and antrectomy with 
reflux esophagitis.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for a schedular 
rating higher than 40 percent for duodenal ulcer, 
postoperative vagotomy and antrectomy with reflux esophagitis 
is therefore denied.

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Entitlement to an increased rating for duodenal ulcer, 
postoperative vagotomy and antrectomy with reflux esophagitis 
is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


